Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Statements Regarding 35 U.S.C. § 112 6th Paragraph Compliance

	
For claim 1, the claim limitation “a determination unit configured to determine…” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “a determination unit configured to” coupled with functional language “determine…” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the determination unit 333 or 433 disclosed in figures 4, 5 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  

For claim 1, the claim limitation “a request unit configured to send a requests…” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-

For claim 9, the claim limitation “an acquisition unit configured to acquire first information…” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “an acquisition unit configured to” coupled with functional language “acquire first information…” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the determination unit 331 or 431 disclosed in figures 4, 5 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  

For claim 9, the claim limitation “a determination unit configured to determine…” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “a determination unit configured to” coupled with functional language “determine…” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the determination unit 333 or 433 disclosed in figures 4, 5 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  

Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 1, 9 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU et al. (US 20190261186 with foreign priority date 10/31/2016) in view of HOFFMANN (US 20200213992 with PCT filed on 02/03/2017) and ADJAKPLE et al. (US 20200267753 with supported by provisional 62410049 filed on 10/19/2016).

Regarding claims 1, 16, 18, XU et al. (US 20190261186 with foreign priority date 10/31/2016) teaches a first device comprising: 
a determination unit configured to determine one of a first use setting of at least one frequency resource of a plurality of frequency resources (par. 94, 103, setting of bandwidth or frequency resource), and a second use setting of at least one network resource of a plurality of network resources by a logical network deployed on a physical network (par. 91-94, 102, 103, 106, 108, 109, the first management unit determine requirement information of a subnet that form a network slice that is physically or logically isolated from each other based on different requirement as in par. 3); and 
a request unit that requests another device to determine a use setting of a resource that is not determined on a basis of a determination result by the determination unit (par. 106, 114, 117, the first management unit determine sends the requirement information of the two subnets to a corresponding second management unit).
However, XU does not teach a determination unit configured to determine one of a first use setting, or a second use setting; a request unit configured to send a request to a second device to determine one of the first use setting or the second used setting that is not determined by the determination unit. 
But, HOFFMAN in a similar or same filed of endeavor teaches a determination unit configured to determine one of a first use setting of at least one frequency resource of a plurality of frequency resources, or a second use setting of at least one network resource of a plurality of network resources by a logical network deployed on a physical network (table 2 , par. 156, 157, 184, 229, 264, the RAN receives two DQG parameters, determine the delay requirement for the RAN network and the core network, the RAN allocating the bandwidth based on the delay requirement and forward another DQG parameter which indicates the contribution which the core is allowed to add); a request unit configured to send a request to a second device to determine one of the first use setting of the at least one frequency resource or the second used setting of the at least one network resource that is not determined by the determination unit (table 2 , par. 156, 157, 162, 184, 229, 264, the RAN determine the delay requirement for the RAN network and the core network, the RAN allocating the bandwidth based on the delay requirement and forward another DQG parameter which indicates the contribution which the core is allowed to add to determine another delay on the core network and allocates the bandwidth based on the delay).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by HOFFMAN in the system of XU to allocating the resource in series.
The motivation would have been to meet end to end requirement given different of networks. 
However, XU does not explicitly teach use setting of at least one frequency resource of a plurality of frequency resources by a wireless communication device and a second use setting of at least one network resource of a plurality of network resources  which the wireless communication device connects, for providing a wireless communication service by the wireless communication device.
(par. 109, 138, 206, allocating resources to UEs in resource block pairs corresponding to a time-frequency unit) and a use setting of a network resource to which the wireless communication device connects, for providing a wireless communication service by the wireless communication device (par. 74, 118, 121, network slice composed of a collection of logical network functions that support the communication service requirements of one or more particular use cases that are configured for a UE and where core network slices are associated with RAN network slices).
	
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ADJAKPLE in the system of XU and HOFFMAN to allocating the resource for the UE for wireless communication.
The motivation would have been to provide priority to allocating the resource and provide quality of service. 

Regarding claim 2, XU does not explicitly teach the first device according to claim 1, wherein the request unit is further configured to transmit first information, that indicates the determined to transmit first use setting of the at least one frequency resource, to the second device.
But, HOFFMAN in a similar or same field of endeavor teaches wherein the request unit is further configured to transmit first information, that indicates the determined to transmit first use setting of the at least one frequency resource, to the (par. 163, 166, 187, 197, “the core/HPLMN knowing…the candidate resources of the RAN/VPLMN…determines/calculates the best combination of an own candidate resource and a candidate resource of the RAN/VPLMN in order to fulfil the requirement of the UE”, which indicating the core (second devices) receives information regarding the resource allocated by the RAN (first device)).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by HOFFMAN in the system of XU and ADJAKPLE to allocating the resource in series.
The motivation would have been to meet end to end requirement given different of networks. 

Regarding claim 3, XU does not explicitly teach the first device according to claim 2, wherein the request unit is further configured to transmit second information that indicates the wireless communication service provided in association with each other to the second device.
But, HOFFMAN in a similar or same field of endeavor teaches wherein the request unit is further configured to transmit second information that indicates the wireless communication service provided in association with each other to the second device (par. 200).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as 
The motivation would have been to meet end to end requirement given different of networks. 

Regarding claim 4, XU does not teach the first device according to claim 2, wherein the determination unit is further configured to acquire third information that indicates the at least one frequency resource that can be used by the wireless communication device from a frequency monitor database.
But, HOFFMAN in a similar or same field of endeavor teaches wherein the determination unit is further configured to acquire third information that indicates the at least one frequency resource that can be used by the wireless communication device from a frequency monitor database (table 2, par. 156, 157, 162, 184, 229, 264).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by HOFFMAN in the system of XU and ADJAKPLE to allocating the resource in series.
The motivation would have been to meet end to end requirement given different of networks. 

Regarding claim 5, XU does not explicitly teaches the device according to claim 1, wherein the request unit is further configured to transmit first information that 
But, HOFFMAN in a similar or same field of endeavor teaches wherein the request unit is further configured to transmit first information that indicates the second use setting of the determined at least one network resource to the second device (par. 163, 166, 187, 197, “the core/HPLMN knowing…the candidate resources of the RAN/VPLMN…determines/calculates the best combination of an own candidate resource and a candidate resource of the RAN/VPLMN in order to fulfil the requirement of the UE”, which indicating the core (second devices) receives information regarding the resource allocated by the RAN (first device)).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by HOFFMAN in the system of XU and ADJAKPLE to allocating the resource in series.
The motivation would have been to meet end to end requirement given different of networks. 

Regarding claim 6, XU does not explicitly teach the device according to claim 5, wherein the request unit transmits the information indicating the use setting of the network resource determined and the information indicating the wireless communication device in association with each other to the another device.

(par. 200).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by HOFFMAN in the system of XU and ADJAKPLE to allocating the resource in series.
The motivation would have been to meet end to end requirement given different of networks. 


Regarding claim 7, XU does not explicitly teach the device according to claim 6, wherein the request unit transmits, to the another device, information indicating the use setting of the frequency resource recommended.
But, HOFFMAN in a similar or same field of endeavor teaches wherein the request unit transmits, to the another device, information indicating the use setting of the frequency resource recommended (par. 200).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by HOFFMAN in the system of XU and ADJAKPLE to allocating the resource in series.


Regarding claims 9, 17, 19, XU teaches a device comprising: 
an acquisition unit (second management unit) configured to acquire first information indicates a determination result of one of a first use setting of at least one frequency resource of a plurality of frequency resources (par. 94, 103, network slice indicating setting of bandwidth or frequency resource), and a second use setting of at least one network resource of a plurality of network resources by a logical network deployed on a physical network (par. 91-94, 102, 103, 106, 108, 109, a network slice that is physically or logically isolated from each other based on different requirement as in par. 3; par. 106, 115, the second management unit determine receives the requirement information of the two subnets); and 
a determination unit configured to determine a use setting of a resource that is not determined via the determination result based on the first information acquired by the acquisition unit (par. 106, 114, 117, the requirement information of the two subnets to a corresponding second management unit that is not determined by the first management unit).
However, XU does not teach to acquire first information, or second information; determine one of the first use setting or the second use setting that is not determined; 
But, HOFFMAN in a similar or same filed of endeavor teaches acquire one of a first use setting of at least one frequency resource of a plurality of frequency resources, or a second use setting of at least one network resource of a plurality of network (table 2 , par. 156, 157, 184, 229, 264, the RAN receives two DQG parameters, determine the delay requirement for the RAN network and the core network, the RAN allocating the bandwidth based on the delay requirement and forward another DQG parameter which indicates the contribution which the core is allowed to add); determine one of the first use setting of the at least one frequency resource or the second used setting of the at least one network resource that is not determined by the determination result based on the first information acquired by the acquisition unit (table 2 , par. 156, 157, 162, 184, 229, 264, the RAN determine the delay requirement for the RAN network and the core network, the RAN allocating the bandwidth based on the delay requirement and forward another DQG parameter which indicates the contribution which the core is allowed to add to determine another delay on the core network and allocates the bandwidth based on the delay).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by HOFFMAN in the system of XU to allocating the resource in series.
The motivation would have been to meet end to end requirement given different of networks. 
However, XU does not explicitly teach use setting of a frequency resource by a wireless communication device and a use setting of a network resource to which the wireless communication device connects, for providing a wireless communication service by the wireless communication device.
(par. 109, 138, 206, allocating resources to UEs in resource block pairs corresponding to a time-frequency unit) and a use setting of a network resource to which the wireless communication device connects, for providing a wireless communication service by the wireless communication device (par. 74, 118, 121, network slice composed of a collection of logical network functions that support the communication service requirements of one or more particular use cases that are configured for a UE and where core network slices are associated with RAN network slices).
	
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ADJAKPLE in the system of XU and HOFFMAN to allocating the resource for the UE for wireless communication.
The motivation would have been to provide priority to allocating the resource and provide quality of service. 

Regarding claim 12, XU does not teach the device according to claim 9, wherein the logical network is associated with each frequency used by the wireless communication device.
	But, ADJAKPLE teaches wherein the logical network is associated with each frequency used by the wireless communication device (par. 121, RBs are specific to each network slice configured for a UE, which RB as being Resource-block pairs correspond to a time-frequency unit of 1 ms times 180 kHz in par. 109).

The motivation would have been to provide priority to allocating the resource and provide quality of service. 

Regarding claim 13, XU does not teach the device according to claim 9, wherein a plurality of frequencies used by the wireless communication device is associated with the logical network.
But, ADJAKPLE teaches wherein a plurality of frequencies used by the wireless communication device is associated with the logical network (par. 4, the specific logical channel is the only logical channel allocated with the resources. The grant of resources may indicate a physical resource block that is defined by…a frequency domain; par. 74, a network slice may be composed of a collection of logical network functions that support the communication service requirements of one or more particular use cases).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ADJAKPLE in the system of XU and HOFFMAN to allocating the resource for the UE for wireless communication.
The motivation would have been to provide priority to allocating the resource and provide quality of service. 

Regarding claim 14, XU does not teach the device according to claim 9, wherein a plurality of the wireless communication devices is associated with the logical network.
But, ADJAKPLE in a similar or same field of endeavor teaches wherein a plurality of the wireless communication devices is associated with the logical network (par. 74, A network slice may be composed of a collection of logical network functions that support the communication service requirements of one or more particular use cases…terminals (UEs) can be directed to selected slices based on subscriptions or terminal types).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ADJAKPLE in the system of XU and HOFFMAN to allocating the resource for the UE for wireless communication.
The motivation would have been to provide priority to allocating the resource and provide quality of service. 

Regarding claim 15, XU teaches the device according to claim 9, wherein the determination unit is further configured to generate second information which comprises at least one of the wireless communication device, the determined first use setting of the frequency resource, or the determined second use setting of the network resource (par. 117, subnet identifier with the network slice identifier and associates the subnet identifier with the network slice identifier for RAN resource and CN resource).

Claims 8, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU et al. (US 20190261186 with foreign priority date 10/31/2016), HOFFMANN (US 20200213992 with PCT filed on 02/03/2017), and ADJAKPLE et al. (US 20200267753 with supported by provisional 62410049 filed on 10/19/2016) as applied to claims 1, 9 above, and further in view of LI et al. (US 20170367110 as supported by provisional 62350550 filed on 06/15/2016).

Regarding claim 8, XU does not explicitly teach the device according to claim 1, wherein the determination unit determines, in a case where a predetermined condition is satisfied, a change of one of the use setting of the frequency resource and the use setting of the network resource, and the request unit requests the another device to determine the change of the use setting of the resource that is not determined.
But, LI et al. (US 20170367110) teaches wherein the determination unit determines, in a case where a predetermined condition is satisfied, a change of one of the use setting of the frequency resource and the use setting of the network resource (par. 125, 134, 137, CN slice selection may be based, at least in part, on an ID of the UE assigned by the RAN-Slicing Management 2508 or the RAN slice 2510 in the NR-node 2508, the type of the UE 2502 (e.g., mMTC or URLLC), a service performed by the UE 2502 (e.g., forest fire monitoring or traffic monitoring), a latency requirement (e.g., long latency 100 ms or ultra-low latency 0.5 ms for the session or flow end-to-end delay); data traffic (e.g., data bit rate and/or traffic load for the session or flow)), and the request unit requests the another device to determine the change of the use setting of the resource that is not determined (par. 132, CN Slicing management node exchanging with the RAN Slicing management node, RAN Slicing management node select RAN slicing).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LI in the system of XU and ADJAKPLE to set resource.
The motivation would have been to provide high reliable and low latency tolerant. 

Regarding claim 10, XU does not explicitly teach the device according to claim 9, wherein the determination unit is further configured to determine an amount of the at least one frequency resource of the plurality of the frequency resources or the at least one network resource of the plurality of the network resources that is used to provide a wireless communication service by the wireless communication device.
But, LI teaches wherein the determination unit is further configured to determine an amount of the at least one frequency resource of the plurality of the frequency resources or the at least one network resource of the plurality of the network resources that is used to provide a wireless communication service by the wireless communication device (par. 71, each sub-band 602a and 604a is a RAN slice optimized for a specific type of device or service).

The motivation would have been to provide high reliable and low latency tolerant. 

Regarding claim 11, XU does not explicitly teach the device according to claim 9, wherein the determination unit is further configured to determine an estimated value of a number of terminals that is accommodated by one of the wireless communication device or the logical network.
But, LI teaches wherein the determination unit is further configured to determine an estimated value of a number of terminals that is accommodated by one of the wireless communication device or the logical network (par. 93, If the code book is not large enough to cover vast numbers of UEs such as mMTC devices).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LI in the system of XU, HOFFMAN, and ADJAKPLE to set resource.
The motivation would have been to provide high reliable and low latency tolerant. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        06/16/2021